Citation Nr: 1203551	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1985 to May 1996 with 8 years, 4 months and 20 days of prior active service.

This matter came to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in December 2009 for further development.  

The issue of whether there was clear and unmistakable error (CUE) in a September 1996 rating decision which denied entitlement to service connection for adjustment disorder, claimed as anxiety/depression, has been raised by the record (specifically, in a December 2011 statement from the Veteran's representative), but has not been adjudicated by RO.   Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received in September 2011, the Veteran reported for the first time that she was receiving Social Security Administration (SSA) disability benefits due to her service-connected disabilities.  Since records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Although the Board regrets further delay, the case must be returned to the RO for additional development.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain copies of any and all SSA administrative and medical records related to any application for disability benefits filed by the Veteran.  

2.  After undertaking any additional development that the RO may deem necessary, the RO should then readjudicate the issue of entitlement to a total rating based on individual unemployability (TDIU).  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


